UCM FUNDS UCM FLOATING NAV FUND Institutional Shares (UCMTX) PROSPECTUS March 29, 2010 The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the accuracy or adequacy of the disclosure in this Prospectus.Any representation to the contrary is a criminal offense. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Table Of Contents Summary Section 2 Investment Objective 2 Fees and Expenses 3 Expense Example 3 Portfolio Turnover 4 Principal Investment Strategies 4 Principal Investment Risks 4 Performance Information 5 Management 5 Purchase and Sale of Fund Shares 5 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 Investment Details Regarding the Fund 7 Additional Information Regarding Investment Strategies 7 Additional Information Regarding Risk Factors 9 Management 12 Adviser 12 Portfolio Managers 12 Other Service Providers 12 Fund Expenses 13 Your Account 14 How to Contact the Fund 14 General Information 14 Buying Shares 16 Selling Shares 18 Other Information 21 Distributions and Dividend Reinvestments 21 Taxes 21 Organization 21 Financial Highlights 22 1 Summary Section INVESTMENT OBJECTIVE UCM Floating NAV Fund (the “Fund”) seeks to provide a high level of current income that is consistent with daily liquidity and principal preservation. FEES AND EXPENSES The following table describes the various fees and expenses that you may pay if you invest in the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None Maximum Sales (Charge) Load Imposed on Reinvested Dividends None Deferred Sales Load Imposed on Redemptions (as a percentage of the offering price) None Redemption Fee (as a percentage of amount redeemed) None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage value of your investment) Management Fees 0.00% Distribution (12b-1) Fees 0.00% Other Expenses 0.06% Acquired Fund Fees and Expenses(1) 0.20% Total Annual Fund Operating Expenses 0.26% Fee Reduction & Expense Reimbursements (0.06)% Net Total Annual Fund Operating Expenses(2) 0.20% (1) The Fund’s shareholders indirectly bear the expenses of the acquired funds in which the Fund invests.The Fund’s indirect expenses from investing in the acquired funds is based upon the estimated average allocation of the Fund’s investments in the acquired funds and upon the estimated operating expenses of the acquired funds (including estimated waivers and expense limitations) from their most recent prospectus.Actual acquired funds expenses incurred by the Fund may vary with changes in the allocation of the Fund’s assets among the acquired funds and with other events that directly affect the expenses of the acquired funds. (2) Utendahl has contractually agreed to waive its fee and/or reimburse Fund expenses to the extent that the Total Annual Fund Operating Expenses exceed 0.20% (excluding taxes, interest, portfolio transaction expenses, and extraordinary expenses) through April 1, 2011. The contractual waiver may be changed or eliminated only with the consent of the Board of Trustees of Forum Funds. EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Institutional Shares 2 PORTFOLIO TURNOVER The Fund directly pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).The Fund indirectly pays the same transaction costs when the Underlying Funds (as described below)buy and sell securities. A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.Portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund has not commenced operations prior to the date of this Prospectus. PRINCIPAL INVESTMENT STRATEGIES The Fund is a “fund of funds” that seeks to achieve its investment objective by investing in a combination of underlying funds (“Underlying Funds”) managed by Utendahl Capital Management, LP (“Utendahl” or the “Adviser”).The Fund’s assets are allocated between two Underlying Funds, the UCM Credit Floating NAV Fund (the “Credit Fund”), subadvised by Pacific Investment Management Company LLC (“PIMCO” or the “Subadviser”), and the UCM Government Floating NAV Fund (the “Government Fund”), managed by Utendahl. Utendahl is responsible for overall Fund asset allocation.The allocation between the Credit Fund and the Government Fund will remain in a range of at least 20% and no more than 80% allocated per Underlying Fund.However, Utendahl will continuously review, and adjust as deemed appropriate, the asset allocation taking into consideration economic, financial markets, fiscal and monetary policy conditions, and will focus on relative value, credit risk, yields, and other investment considerations. The Credit Fund seeks to achieve its investment objective of providing a high level of current income that is consistent with daily liquidity and principal preservation by investing, under normal circumstances, at least 65% of its total assets in a diversified portfolio of high quality, short maturity fixed income securities with low price volatility that are investment grade.Investment grade securities are those rated in one of the four highest rating categories or, if unrated, deemed comparable by Utendahl or PIMCO. The Credit Fund may not, with respect to 75% of the Credit Fund’s total assets, purchase the securities of any issuer, except securities issued or guaranteed by the U.S. government or any of its agencies or instrumentalities and securities of other investment companies, if, as a result (i) more than 5% of the Credit Fund’s total assets would be invested in the securities of that issuer, or (ii) the Credit Fund would hold more than 10% of the outstanding voting securities of that issuer. The Government Fund seeks to achieve its investment objective of providing a high level of current income that is consistent with daily liquidity and principal protection by investing at least 80% of its assets in obligations issued or guaranteed as to principal and interest by the agencies or instrumentalities of the U.S. government; U.S. Treasury obligations; separately traded interest and principal component parts of such obligations; and repurchase agreements secured by such obligations. In order to provide daily liquidity, the Government Fund invests in fixed income securities that Utendahl expects to have low price volatility due to their short-term maturity of less than 15 months individually.Additional steps to provide daily liquidity include maintaining a dollar-weighted average portfolio maturity of 90 days or less, investing in U.S. Treasury or U.S. government guaranteed securities, and investing in fixed income securities thatUtendahl determines to be highly liquid.The Government Fund also maintains a diversified portfolio of securities. The Underlying Funds maintain an average portfolio maturity of 90 days or less (weighted by the relative values of its holdings), and generally do not invest in any securities with a remaining maturity of more than 465 days (approximately 15 months).In general, the majority of securities will have a remaining maturity of 397 days or less. Some of the securities in which the Underlying Funds may invest, however, may be deemed to be illiquid under applicable law. 3 The Fund and each Underlying Fund declares distributions from net investment income (which, in the Fund’s case, includes the dividends it receives from the Underlying Funds) daily, which serves to eliminate the inclusion of that income in the Fund’s and each Underlying Fund’s net asset value (“NAV”) and to reduce the movement of the Fund’s and each Underlying Fund’s NAV away from $10.00 per share. Each of the Fund’s and Underlying Funds’ investment and income distribution strategy should result in the Fund and the Underlying Funds each maintaining a NAV that floats close to $10.00 per share.Unlike money market funds, the Fund and Underlying Funds do not seek to maintain a stable share price of $1.00 and will not use the amortized cost method of valuation.Instead, the Fund and Underlying Funds generally value their portfolio securities using current market prices furnished by an independent pricing service.As a result, the Fund’s and each Underlying Fund’s share price, which is its NAV per share (which includes undistributed realized net gains), will vary and reflect the effects of unrealized appreciation and depreciation.Each of the Fund’s and Underlying Funds’ floating NAV is designed to reduce the likelihood of shareholder redemptions prompted to avoid unrealized depreciation or realized losses. Realized gains and losses do not contribute to the variation of an NAV. PRINCIPAL INVESTMENT RISKS It is important that investors closely review and understand the risks of investing in the Fund.Unprecedented recent turbulence in the financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Fund of Funds Risk.The Fund pursues its investment objective by investing its assets in the Underlying Funds, therefore, the risks associated with an investment in the Fund include the risks associated with an investment in the Underlying Funds. Among the principal risks of investing in the Underlying Funds are: Low Yield Risk. Because short-term money market securities are among the safest securities available, the interest they pay is among the lowest for income-paying securities.Accordingly, the yield of the Underlying Funds will likely be lower than the yield on funds that invest in longer-term or lower-quality securities. Credit Risk.The value of the investment in the Underlying Funds may change in response to changes in the credit ratings of each Underlying Fund’s portfolio securities. Generally, investment risk and price volatility increase as a security’s credit rating declines. Interest Rate Risk.An increase in interest rates typically causes a fall in the value of the fixed income securities in which the Underlying Funds may invest. Repurchase Agreement Risk.A repurchase agreement exposes the Underlying Funds to the risk that the party that sells the securities may default on its obligation to repurchase them.In this circumstance, the Underlying Funds can lose money because it cannot sell the securities at the agreed-upon time and price; or the securities lose value before they can be sold. Liquidity Risk.Certain high quality securities eligible for investment by the Underlying Funds may be deemed to be illiquid under applicable law. During periods of market turbulence or unusually low trading activity, in order to meet redemptions it may be necessary for the Credit Fund to sell securities at prices that could have an adverse effect on the Credit Fund’s share price. Variable and Floating Rate Securities Risk.Variable and floating rate securities generally are less sensitive to interest rate changes but may decline in value if their interest rates do not rise as much, or as quickly, as interest rates in general. 4 Market Risk.Although individual securities may outperform the market, the entire market may decline as a result of rising interest rates, regulatory developments or deteriorating economic conditions. Management Risk.Management risk is the risk that the investment techniques and risk analyses applied by Utendahl and PIMCO will not produce the desired results or that legislative, regulatory, or tax developments may affect the investment techniques available to Utendahl and PIMCO and the individual portfolio manager in connection with managing the Fund and Underlying Funds.There is no guarantee that the investment objective of the Fund and Underlying Funds will be achieved. Financial Services Exposure.Changes in government regulation and interest rates and economic downturns can have a significant negative effect on issuers in the financial services sector. Foreign Investment Risk. The Credit Fund may invest in high quality short-term securities of foreign issuers that are denominated in U.S. dollars.Foreign investments involve certain special risks, such as unfavorable political and legal developments, limited financial information, regulatory risk and economic and financial instability. Mortgage-Related and Other Asset-Backed Securities Risk.Generally, rising interest rates tend to extend the duration of fixed rate mortgage-related and other asset-backed securities, making them more sensitive to changes in interest rates.As a result, in a period of rising interest rates, if the Credit Fund holds mortgage-related and/or other asset-backed securities, it may exhibit additional volatility. Issuer Risk.Issuer risk is the risk that the value of a security may decline for reasons directly related to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s goods or service. Leveraging Risk.The risk that certain transactions of the Underlying Funds, such as reverse repurchase agreements, dollar rolls, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, may give rise to leverage, causing the Underlying Funds to be more volatile than if they had not been leveraged. PERFORMANCE INFORMATION Performance information for the Fund is not provided because the Fund had not commenced operations prior to the date of this Prospectus. MANAGEMENT Adviser.Utendahl Capital Management, LP is the Fund’s Adviser.Utendahl is the Adviser for the Underlying Funds and will be responsible for investment decisions within the Government Fund. Subadviser. Pacific Investment Management Company LLC is the Credit Fund’s Subadviser and will be responsible for investment decisions within the Credit Fund. Portfolio Manager.Mr. Thomas Mandel is primarily responsible for the day to day management of the Fund. Mr. Mandel was Utendahl’s Chief Investment Officer from 1992 until 2005 and is currently a senior member of Utendahl’s investment team. PURCHASE AND SALE OF FUND SHARES The Fund will only accept purchase orders and redemption orders with proceeds to be sent by wire and will not accept orders by any other means.Please contact the Transfer Agent at (877) 828-8210 (toll-free) to obtain theABA routing number and the account number for the Fund.The Fund accepts investments in the following minimum amount: 5 Initial Minimum Investment All Accounts There are no minimum subsequent investment requirements. You will be paid for redeemed shares by wire transfer of funds to your financial advisor or bank upon receipt of a duly authorized redemption request as promptly as feasible. For your protection, you may not change the destination bank account over the phone. TAX INFORMATION Shareholders (other than tax-advantaged retirement plans and accounts and other tax-exempt investors) may receive distributions from the Fund of net investment income and net realized capital gains, if any, which generally will be taxed as ordinary income or, if and to the extent those gains are long-term, as long-term capital gains.See “Taxes” in the Fund’s prospectus. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s Web site for more information. 6 Investment Details Regarding the Fund The Fund seeks to provide high levels of current income while providing daily liquidity and principal preservation. The Fund is a “fund of funds” that seeks to achieve its investment objective by investing in a combination of underlying funds managed by Utendahl (the “Underlying Funds”).The Fund’s assets are allocated between the Underlying Funds. The allocation between the Credit Fund and the Government Fund willremain in a range of at least 20% and no more than 80% allocated per Underlying Fund.However, Utendahl will continuously review, and adjust as deemed appropriate, the asset allocation taking into consideration economic, financial markets, fiscal and monetary policy conditions, and will focus on relative value, credit risk, yields, and other investment considerations.Utendahl will consider information from publically available sources such as economic indicators, money market security yields, credit quality, liquidity, and volatility, monetary and fiscal policy, along with research from various sources, and information discussed with the Credit Fund’s Subadviser, as a part of this ongoing process.Asset allocation may change over time through investments into or redemptions from one or both Underlying Funds or Utendahl may change asset allocation through proactive re-allocation of assets either within the Underlying Funds or by adjusting the percentage investment into each of the Underlying Funds.Adjustments to asset allocation will happen as frequently or infrequently as deemed appropriate by Utendahl. ADDITIONAL INFORMATION REGARDING INVESTMENT STRATEGIES Investment Strategies of the Underlying Funds UCM Credit Floating NAV Fundseeks to achieve its investment objective by investing, under normal circumstances, at least 65% of its total assets in a diversified portfolio of investment grade securities.The Credit Fund seeks to provide daily liquidity and principal protection through investment in high quality, short maturity fixed income securities with low price volatility. • The Credit Fund maintains an average portfolio maturity of 90 days or less (weighted by the relative values of its holdings), and generally does not invest in any securities with a remaining maturity of more than 465 days (approximately 15 months).In general, the majority of securities will have a remaining maturity of 397 days or less. • The Credit Fund invests in investment grade securities.Investment grade securities are those rated in one of the four highest rating categories or, if unrated, deemed comparable by Utendahl or PIMCO. While the top four credit rating categories are all investment grade, the fourth category is the lowest investment grade category and may be deemed to have certain speculative rating characteristics. • The Credit Fund may invest in securities of non-U.S. issuers only if the securities are U.S. dollar-denominated.The Credit Fund may invest in securities that pay interest on a variable or floating rate basis. The Credit Fund may not, with respect to 75% of the Credit Fund’s total assets, purchase the securities of any issuer, except securities issued or guaranteed by the U.S. government or any of its agencies or instrumentalities and securities of other investment companies, if, as a result (i) more than 5% of the Credit Fund’s total assets would be invested in the securities of that issuer, or (ii) the Credit Fund would hold more than 10% of the outstanding voting securities of that issuer.Some of the securities in which the Credit Fund may invest, however, may be deemed to be illiquid under applicable law. The Credit Fund may purchase instruments on an extended settlement basis and may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buy backs or dollar rolls). The Credit Fund may acquire securities on a when-issued basis and may buy securities that are subject to puts or standby commitments. The Credit Fund declares distributions from net investment income daily, which serves to eliminate the inclusion of that income in the Credit Fund’s net asset value (“NAV”) and to reduce the movement of the Credit Fund’s NAV away from $10.00 per share. 7 The Credit Fund’s investment and income distribution strategy should result in the Credit Fund maintaining a NAV that floats close to $10.00 per share.Unlike money market funds, the Credit Fund does not seek to maintain a stable share price of $1.00 and will not use the amortized cost method of valuation.Instead, the Credit Fund generally values its portfolio securities using current market prices furnished by an independent pricing service. As a result, the Credit Fund’s share price, which is its NAV per share (which includes undistributed realized net gains), will vary and reflect the effects of unrealized appreciation and depreciation.The Credit Fund’s floating NAV is designed to reduce the likelihood of shareholder redemptions prompted to avoid unrealized depreciation or realized losses. Realized gains and losses do not contribute to the variation of an NAV. UCM Government Floating NAV Fundseeks to achieve its objective of daily liquidity and principal protection through investments in obligations issued or guaranteed as to principal and interest by the agencies or instrumentalities of the U.S. government; U.S. Treasury obligations; separately traded interest and principal component parts of such obligations; and repurchase agreements secured by such obligations. · At least 80% of the Government Fund’s assets will be invested in U.S. government securities, including U.S. Treasury bills, notes, and other obligations issued by, or guaranteed as to interest and principal by the U.S. government, or by agencies or instrumentalities of the U.S. government and other such obligations that are neither insured nor guaranteed by the U.S. Treasury, such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association and the Federal Home Loan Bank. · The Government Fund’s assets may be invested in U.S. government securities issued by entities that are chartered or sponsored by the U.S. Congress but whose securities are neither issued nor guaranteed by the U.S. government.The Government Fund also may invest in repurchase agreements collateralized by the above listed securities.The Government Fund also may invest in cash, money market mutual funds and/or prime quality money market instruments. · The Government Fund maintains an average portfolio maturity of 90 days or less (weighted by the relative values of its holdings), and generally does not invest in any securities with a remaining maturity of more than 465 days (approximately 15 months).In general, the majority of securities will have a remaining maturity of 397 days or less. Some of the securities in which the Government Fund may invest, however, may be deemed to be illiquid under applicable law. The Government Fund also declares distributions from net investment income daily, which serves to eliminate the inclusion of that income in the Government Fund’s NAV and to reduce the movement of the Government Fund’s NAV away from $10.00 per share. The Government Fund’s investment and income distribution strategy should result in the Government Fund maintaining a NAV that floats close to $10.00 per share.Unlike money market funds, the Government Fund does not seek to maintain a stable share price of $1.00 and will not use the amortized cost method of valuation.Instead, the Government Fund generally values its portfolio securities using current market prices furnished by an independent pricing service. As a result, the Government Fund’s share price, which is its NAV per share (which includes undistributed realized net gains), will vary and reflect the effects of unrealized appreciation and depreciation. The Government Fund’s floating NAV is designed to reduce the likelihood of shareholder redemptions prompted to avoid unrealized depreciation or realized losses. Realized gains and losses do not contribute to the variation of an NAV. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits). A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 8 ADDITIONAL INFORMATION REGARDING RISK FACTORS Fund of Funds Risk.The Fund pursues its investment objective by investing its assets in the Underlying Funds rather than investing directly in stocks, bonds, cash or other investments.The Fund’s investment performance depends on the investment performance of the Underlying Funds in which it invests.Therefore, the risks associated with an investment in the Fund are also the risks associated with an investment in the Underlying Funds. There is a risk that Utendahl’s evaluations and assumptions regarding the Fund’s broad asset classes or the Underlying Funds in which the Fund invests may be incorrect based on actual market conditions.There is a risk that the Fund will vary from the target weightings in the Underlying Funds due to factors such as market fluctuations.There can be no assurance that the Underlying Funds will achieve their investment objectives. Because the Fund is a fund of funds, the Fund is subject to the risks associated with the Underlying Funds in which it invests.The risks of an investment in the Underlying Funds are set forth below: Principal Risks Associated with Investments in the Underlying Funds Low Yield Risk.Because short-term money market securities are among the safest securities available, the interest they pay is among the lowest for income-paying securities.Accordingly, the yield of the Underlying Funds will likely be lower than the yield on funds that invest in longer-term or lower-quality securities.With respect to the Government Fund, U.S. government securities are believed to be the safest securities because they are supported by the U.S. government’s full faith and credit pledge (the highest credit quality available) and because they are among the most widely traded and most liquid securities investors can buy. Credit Risk. The value of the Fund’s investment in the Underlying Funds may change in response to the credit ratings of the Underlying Funds’ portfolio securities.The degree of risk for a particular security may be reflected in its credit rating.Generally, investment risk and price volatility increase as a security’s credit rating declines.The financial condition of an issuer of a fixed income security held by an Underlying Fund may cause it to default or become unable to pay interest or principal due on the security.The Underlying Funds cannot collect interest and principal payments on a fixed income security if the issuer defaults.Investments in fixed income securities that are issued by U.S. government sponsored entities such as the Federal National Mortgage Association, the Federal Home Loan Mortgage Association, and the Federal Home Loan Banks involve credit risk as they are not backed by the full faith and credit of the U.S. government. In relative terms, the Government Fund, which invests in securities backed by the full faith and credit of the U.S. government, offers the lower credit risk as compared with other funds. The Credit Fund could lose money if the issuer or guarantor of a fixed income security, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations.Securities are subject to varying degrees of credit risk, which are often reflected in credit ratings. Interest Rate Risk. The value of the Fund’s investment in the Underlying Funds may change in response to changes in interest rates.Interest rate risk is the risk that fixed income securities will decline in value because of changes in interest rates.As nominal interest rates rise, the value of certain fixed income securities held by an Underlying Fund is likely to decrease.A nominal interest rate can be described as the sum of a real interest rate and an expected inflation rate.Fixed income securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations. Repurchase Agreement Risk.A repurchase agreement exposes an Underlying Fund to the risk that the party that sells the securities may default on its obligation to repurchase them.In this circumstance, an Underlying Fund can lose money because: 1) it cannot sell the securities at the agreed-upon time and price; or 2) the securities lose value before they can be sold.The Underlying Funds seek to reduce this risk by monitoring the creditworthiness of 9 the sellers with whom it enters into repurchase agreements.The Underlying Funds also monitor the value of the securities to ensure that they are at least equal to the total amount of the repurchase obligations, including interest and accrued interest. Liquidity Risk.Certain securities eligible for investment by the Underlying Funds may be deemed to be illiquid under applicable law. Liquidity risk exists when particular investments are difficult to purchase or sell.Certain fixed income securities held by the Underlying Funds may reduce the returns of the Underlying Funds because the Underlying Funds may be unable to sell the illiquid securities at an advantageous time or price.As a result, the Underlying Funds may have to hold these securities longer than Underlying Funds would like and may forego other investment opportunities.Additionally, the market for certain investments may become illiquid under adverse market or economic conditions independent of any specific adverse changes in the conditions of a particular issuer.In such cases, the Underlying Funds, due to limitations on investments in illiquid securities and the difficulty in purchasing and selling such securities or instruments, may be unable to achieve its desired level of exposure to a certain sector.To the extent that the Credit Fund’s principal investment strategies involve foreign (non-U.S.) securities or securities with substantial market and/or credit risk, the Credit Fund will tend to have the greatest exposure to liquidity risk. Variable and Floating Rate Securities Risk.Variable and floating rate securities generally are less sensitive to interest rate changes but may decline in value if their interest rates do not rise as much, or as quickly, as interest rates in general.Conversely, floating rate securities will not generally increase in value if interest rates decline.Inverse floating rate securities may decrease in value if interest rates increase.Inverse floating rate securities may also exhibit greater price volatility than a fixed rate obligation with similar credit quality.When the Underlying Funds hold variable or floating rate securities, a decrease (or, in the case of inverse floating rate securities, an increase) in market interest rates will adversely affect the income received from such securities and the NAV of the Underlying Funds’ shares. Market Risk.The market value of a security may fluctuate, sometimes rapidly and unpredictably.This volatility may cause a security to be worth less than what was paid for it.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.Stock markets can decline for many reasons, including adverse political or economic developments, changes in investor psychology, or heavy institutional selling.The prospects for an industry or company may deteriorate because of a variety of factors, including disappointing earnings or changes in the competitive environment. Management Risk.Management risk is the risk that the investment techniques and risk analyses applied by Utendahl and PIMCO will not produce the desired results or that legislative, regulatory, or tax developments may affect the investment techniques available to Utendahl and PIMCO and the individual portfolio manager in connection with managing the Fund and Underlying Funds.There is no guarantee that the investment objective of the Fund and Underlying Funds will be achieved. Principal Risks Associated with Investments in the Credit Fund Foreign Investment Risk.The Credit Fund invests in foreign (non-U.S.) securities which may experience more rapid and extreme changes in value than a fund that invests exclusively in securities of U.S. companies.The securities markets of many foreign countries are relatively small, with a limited number of companies representing a small number of industries.Additionally, issuers of foreign securities are usually not subject to the same degree of regulation as U.S. issuers.Reporting, accounting and auditing standards of foreign countries differ, in some cases significantly, from U.S. standards.Also, nationalization, expropriation or confiscatory taxation, currency blockage, political changes or diplomatic developments could adversely affect the Credit Fund’s investments in a foreign country.In the event of nationalization, expropriation or other confiscation, the Credit Fund could lose its entire investment in foreign securities.Adverse conditions in a certain region can adversely affect securities of other countries whose economies appear to be unrelated.To the extent that the Credit Fund invests a significant portion of its assets in a specific geographic region, the Credit Fund will generally have more exposure to regional economic risks associated with foreign investments. 10 Financial Services Exposure.Financial services companies are highly dependent on the supply of short term financing.The value of securities of issuers in the financial services sector can be sensitive to changes in government regulation and interest rates and economic downturns in the U.S. and abroad. Mortgage-Related and Other Asset-Backed Securities Risk.Mortgage-related and other asset-backed securities are subject to certain additional risks.Generally, rising interest rates tend to extend the duration of fixed rate mortgage-related securities, making them more sensitive to changes in interest rates.As a result, in a period of rising interest rates, if the Credit Fund holds mortgage-related securities, it may exhibit additional volatility.This is known as extension risk.In addition, adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected.This can reduce the returns of the Credit Fund because the Credit Fund may have to reinvest that money at the lower prevailing interest rates.The Credit Fund’s investments in other asset-backed securities are subject to risks similar to those associated with mortgage-related securities, as well as additional risks associated with the nature of the assets and the servicing of those assets. Issuer Risk.Issuer risk is the risk that the value of a security may decline for reasons directly related to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s goods or service. Leveraging Risk.The Credit Fund may purchase or sell securities which it is eligible to purchase or sell on a when-issued basis, may purchase and sell such securities for delayed delivery and may make contracts to purchase or sell such securities for a fixed price at a future date beyond normal settlement time (forward commitments). When-issued transactions, delayed delivery purchases and forward commitments involve a risk of loss if the value of the securities declines prior to the settlement date. When the Credit Fund has sold a security on a when-issued, delayed delivery, or forward commitment basis, the Credit Fund does not participate in future gains or losses with respect to the security.In addition, the Credit Fund may enter into reverse repurchase agreements and dollar rolls. A reverse repurchase agreement or dollar roll involves the sale of a security by a Fund and its agreement to repurchase the instrument at a specified time and price, and may be considered a form of borrowing for some purposes. Reverse repurchase agreements, dollar rolls and other forms of borrowings may create leveraging risk for the Credit Fund.The Credit Fund will segregate or “earmark” assets determined to be liquid by PIMCO to cover its obligations, when required to do so by applicable law. 11 Management The Fund is a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund).The business of the Trust and the Fund is managed under the oversight of the Board of Trustees of the Trust (the “Board”).The Board oversees the Fund and meets periodically to review the Fund’s performance, monitor investment activities and practices, and discuss other matters affecting the Fund.Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Fund’s Statement of Additional Information (“SAI”). ADVISER The Fund’s Adviser is Utendahl Capital Management, LP, a Delaware limited partnership whose principal place of business is 52 Vanderbilt Ave., Suite 401 New York, NY 10017.Utendahl also provides investment advisory services to the accounts of private individual and institutional investors.As of January 31, 2010, Utendahl had $1.64 billion in other assets under management. Utendahl receives an advisory fee at an annual rate of 0.20% of the average daily net assets of each Underlying Fund under the terms of its investment advisory agreement. Utendahl has contractually agreed to waive its fee and/or reimburse each Underlying Fund’s expenses to the extent that the Total Annual Fund Operating Expenses exceed 0.20% (excluding taxes, interest, portfolio transaction expenses, and extraordinary expenses) through April 1, 2011. The contractual waiver may be changed or eliminated only with the consent of the Board of Trustees. A discussion regarding the basis for the Board of Trustees approving the investment advisory agreement of the Fund will be included in the Fund’s semi-annual report to shareholders for the fiscal period ended August 31, 2010. PORTFOLIO MANAGER The person employed by or associated with Utendahl who is primarily responsible for the day-to-day management of the Fund’s portfolio is Thomas Mandel, CFA. Mr. Mandel is a founder and Managing Director of Utendahl, serving as Chief Investment Officer from inception in 1992 until 2005.Mr. Mandel continues to serve as a senior member of the investment team since 2005. The Fund’s SAI provides additional information about Mr. Mandel’s compensation, other accounts managed by Mr. Mandel, and Mr. Mandel’s ownership of securities in the Fund. Utendahl may pay additional compensation, out of its own resources and not as an expense of the Fund, to brokers or other financial intermediaries, or their affiliates, in connection with the sale, distribution, retention and/or servicing of Fund shares.To the extent that these resources are derived from advisory fees paid by the Fund, these payments could be considered “revenue sharing.”In some cases, these payments may create an incentive for the intermediary or its employees to recommend or sell shares of the Fund to you.If you have purchased shares of a Fund through an intermediary, please contact your intermediary to learn more about any payments it receives from Utendahl and/or its affiliates, as well as fees and/or commissions the intermediary charges.You should also consult disclosures made by your intermediary at the time of purchase.Any such payments will not change the NAV or the price of the Fund’s shares. OTHER SERVICE PROVIDERS Atlantic Fund Administration, LLC (“Atlantic”) provides certain administration, portfolio accounting and transfer agency services to the Fund and the Trust and supplies certain officers to the Trust, including a Principal Executive Officer (“PEO”), Principal Financial Officer (“PFO”), Chief Compliance Officer (“CCO”) and an Anti-Money Laundering Compliance Officer (“AMLCO”), as well as additional compliance support functions. 12 Foreside Fund Services, LLC, the Trust’s principal underwriter (the “Distributor”), acts as the Trust’s Distributor in connection with the offering of the Fund’s shares. The Distributor may enter into arrangements with banks, broker-dealers and other financial institutions through which investors may purchase or redeem shares. The Distributor is not affiliated with Utendahl, Atlantic or their affiliates. FUND EXPENSES The Fund pays expenses out of its own assets.Expenses of each share class include that class’ own expenses as well as Trust expenses that are allocated among the Fund, its classes of shares and all other funds of the Trust.Certain service providers may waive all or any portion of their fees and reimburse certain expenses of the Fund.Any fee waiver or expense reimbursement increases investment performance of the Fund and/or its applicable share classes for the period during which the waiver or reimbursement is in effect and may not be recouped at a later date. 13 Your Account HOW TO CONTACT THE FUND Write to us at: UCM Funds P.O. Box 588 Portland, ME 04112 Overnight address: UCM Funds c/o Atlantic Fund Administration, LLC Three Canal Plaza, Ground Floor Portland, ME 04101 Telephone us at: (877) 828-8210 (toll free) Wire investments to: Please contact the Transfer Agent at (877) 828-8210 (toll-free) to obtain the ABA routing number and the account number. GENERAL INFORMATION You may purchase or sell (redeem) shares of the Fund on each weekday that the New York Stock Exchange (“NYSE”) is open other than Columbus Day and Veterans Day.Under unusual circumstances, the Fund may accept and process shareholder orders when the NYSE is closed if deemed appropriate by the Trust’s officers. You may purchase or sell (redeem) shares at the NAV next calculated after the Transfer Agent receives your request in proper form and payment is received by 2:00 p.m. Eastern Time (as described in this Prospectus on pages 16 through 20).If the Transfer Agent receives your purchase or redemption request in proper form by 2:00 p.m., Eastern Time, your transaction will price at the NAV of the Fund the same business day; if the Transfer Agent receives your request after 2:00 p.m., Eastern Time, your transaction will price at the NAV of the Fund the next business day.Wire proceeds from redemption requests received in good order by 2:00 p.m. Eastern Time (or such other time as may be designated by the Fund) will generally be transmitted to shareholders on the same day.The Fund cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Fund does not issue share certificates. If you purchase shares directly from the Fund, you will receive quarterly statements from the Fund detailing Fund balances and all transactions completed during the prior quarter and a confirmation of each transaction.Automatic reinvestments of distributions and systematic investments/withdrawals may be confirmed only by quarterly statement.You should verify the accuracy of all transactions in your account as soon as you receive your confirmation and quarterly statements. The Fund may temporarily suspend (during unusual market conditions) or discontinue any service or privilege, including telephone redemption privileges. The Fund reserves the right to refuse any purchase request, particularly requests that could adversely affect the Fund or its operations. When and How NAV is Determined.The Fund calculates its NAV as of 2:00 p.m., Eastern time (or at the close of the NYSE, whichever is earlier) on each weekday when the NYSE is open other than Columbus Day and Veterans Day.The time at which the NAV is calculated may change in case of an emergency, if deemed appropriate by the Trust’s officers. The Fund’s NAV is determined by taking the market value of the Fund’s total assets, subtracting liabilities and then dividing the result (net assets) by the number of the Fund’s shares outstanding.Since the Credit Fund may invest in securities that may trade on foreign securities markets on days other than a Fund business day, the value of the Credit Fund’s portfolio may change on days on which shareholders will not be able to purchase or redeem Fund shares. The Fund and the Underlying Funds generally value securities based on valuations received from independent pricing services.Investments in other open-end regulated investment companies are valued at their NAV. 14 In the event that the pricing services are unable to provide a valuation for a security, the Fund and the Underlying Funds may need to determine a fair value pursuant to procedures (“Procedures”) adopted by the Board.Market quotations may not be readily available or may be unreliable if, among other things: (i) the exchange on which a security is principally traded closes early; (ii) trading in a security is halted during the day and does not resume prior to the time as of which the Fund calculates its NAV; or (iii) events occur after the close of the securities markets on which the Fund’s portfolio securities primarily trade but before the time as of which the Fund calculates its NAV.Fair valuation has the effect of updating security prices to reflect market value based on, among other things, the recognition of a significant event. The Fund and the Underlying Funds may also value newly acquired securities at their amortized cost and/or purchase price on the date of acquisition. Fair value pricing is based on subjective factors.As a result, the fair value price for a security may differ from the security’s market price and may not be the price at which the security may be sold.Fair valuation could result in a different NAV than a NAV determined by using market quotes. NYSE Holiday Schedule.The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr. Day (the third Monday in January), President’s Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day.Exchange holiday schedules are subject to change without notice.The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day. The Fund is also closed on the following Federal holidays: Columbus Day and Veterans Day. To the extent the Fund’s portfolio investments trade in markets on days when the Fund is not open for business, the Fund’s assets may vary on those days.In addition, trading in certain portfolio investments may not occur on days the Fund is open for business because markets or exchanges other than the NYSE may be closed.If the exchange or market on which the Fund’s underlying investments are primarily traded closes early, the NAV may be calculated prior to its normal market calculation time.For example, the primary trading markets for the Fund may close early on the day before certain holidays and the day after Thanksgiving. Transactions through Financial Intermediaries.The Fund has authorized certain financial services companies, broker-dealers, banks and other agents, including the designees of such entities when approved by the Fund (collectively, “financial intermediaries”) to accept purchase, redemption and exchange orders on the Fund’s behalf. If you invest through a financial intermediary, the policies and fees of the intermediary may be different than the policies and fees of the Fund.Among other things, financial intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying (selling) Fund shares.You should consult a representative of your financial intermediary for more information. Payments to Financial Intermediaries.The Fund and its affiliates (at their own expense) may compensate financial intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, sub-transfer agency, recordkeeping and shareholder communication services.Fund supermarkets are brokerage firms that provide access to funds in different fund families and are considered to be financial intermediaries.For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund platform sponsor or similar program sponsor or for services provided in connection with such platforms and programs. The amount of compensation paid to different financial intermediaries may differ.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.Payment by the Fund of a portion of such compensation is designed to compensate the financial intermediary for providing services that would otherwise be provided by the Fund or the transfer agent.To the extent that it is paid by a Fund affiliate, such compensation would likely include amounts from that affiliate’s own resources and constitute what is sometimes referred to as “revenue sharing.” 15 Compensation received by a financial intermediary from the Adviser or another Fund affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating itself and its salespersons with respect to Fund shares.For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.It may also cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund or its affiliates, and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund, over other potential investments.Similarly, the compensation may cause a financial intermediary to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds. Anti-Money Laundering Program.Customer identification and verification are part of the Fund’s overall obligation to deter money laundering under Federal law.The Trust has adopted an Anti-Money Laundering Program designed to prevent the Fund from being used for money laundering or the financing of terrorist activities.In this regard, the Fund reserves the right, to the extent permitted by law, (i) to refuse, cancel or rescind any purchase order or (ii) to freeze any account and/or suspend account services.These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund or in cases when the Fund is requested or compelled to do so by governmental or law enforcement authority.If your account is closed at the request of governmental or law enforcement authority, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. Portfolio Holdings.A description of the Fund’s policies and procedures with respect to the disclosure of portfolio securities is available in the Fund’s SAI. BUYING SHARES How to Make Payments. Unless purchased through a third party financial institution, all investments must be made by wire. Please contact the Transfer Agent at (877) 828-8210 (toll-free) to obtain the ABA routing number and the account number for the Fund, and instruct your financial institution with whom you have an account to make a federal funds wire payment to the Fund.Your financial institution may charge you a fee for this service. Minimum Investments. The Fund accepts investments in the following minimum amount: Initial Minimum Investment All Accounts There are no minimum subsequent investment requirements. If deemed appropriate by the Trust officers, the Fund may waive investment minimum requirements for certain Fund investors, including the following: · A client of a financial institution with which the Distributor has entered into a selected dealer or similar agreement on behalf of the Fund; · Trustees and officers of the Trust; · Principals, officers and full-time employees of the Adviser, the Distributor or any of their respective affiliates (a person in any of the first three categories is referred to herein as a “Fund Associate”); · A spouse, parent, child, sibling or other close family member of any of the foregoing persons; · A trust for the benefit of or the estate of a Fund Associate; · A client of the Advisor or a person otherwise known to the Adviser through a Fund Associate; and · Other investors, as deemed appropriate by the Fund. 16 Account Requirements Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person.Joint accounts have two or more owners (tenants). ● Instructions must be signed by all persons required to sign and signed exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits. ● Depending on state laws, you can set up a custodial account under the UGMA or the UTMA. ●
